AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                            FILED
                                      UNITED STATES DISTRICT CO                                       T1.---~~
                                                                                                      CLERK US DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                         SOUTHERN DISTRICT OF CALIFORNIAY
                                                                                                   BY                       DE PUT_

               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                                                   ----
                                 v.                                  (For Offenses Committed On or After November l, 1987)

            WAN FERNANDO CORTES-CORTES                                  Case Number:         19CR1204-DMS

                                                                     Richard Deke Falls FD
                                                                     Defendant's Attorney
USM Number                       84047298
D -
THE DEFENDANT:
lZI pleaded guilty to count(s)          1 of the Information

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is ad.iudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                       Natu re of Offense                                                            Nnmber(s)
8 USC 1326                            ATTEMPTED REENTRY OF REMOVED ALIEN                                                   I




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                     is         dismissed on the motion of the United States.
                   ~------------~


         Assessment: $100.00 ordered waived.


 D       JVTA Assessment*:
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 1:8:1   No fine                D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      May 31 2019
                                                                      Date oflmps:~


                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN FERNANDO CORTES-CORTES                                              Judgment - Page 2 of 2
CASE NUMBER:              19CR1204-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 NINETY (90) DAYS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
        D    at _ _ _ _ _ _ _ _ A.M.
        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR1204-DMS
